Citation Nr: 1443261	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased schedular rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in St. Paul, Minnesota, that denied an increase in a 50 percent schedular rating for PTSD.

In a July 2011 rating decision, the RO granted a temporary total (100 percent) rating based on hospitalization for PTSD, effective March 23, 2011, with a 50 percent rating resuming effective June 1, 2011.  See 38 C.F.R. § 4.29.  A January 2012 rating decision apparently denied entitlement to a temporary total rating based on a hospitalization in November 2011.  Additionally, a May 2013 rating decision granted a temporary total rating based on a hospitalization from March 2013 to May 2013.  Finally, a February 2014 rating decision granted a temporary total rating based on a hospitalization from December 2013 to March 2014.  

Historically, the Veteran perfected an appeal of a June 2008 rating decision that denied an increase in a 30 percent schedular rating for PTSD.  In a September 2008 rating decision, the RO granted a higher 50 percent rating for PTSD effective June 1, 2008.  In October 2008 written statements, the Veteran and his former representative withdrew that prior appeal for an increased rating for PTSD.  See 38 C.F.R. § 20.204 (2013). 

The claim was previously remanded by the Board in September 2012.  The Veteran submitted additional pertinent VA medical evidence to the Board in April 2014, and in a letter dated August 2014; he opted to not waive his right to initial RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304 (2013).  As such, in addition with the additional development requested, the RO will consider this new evidence on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, the claim for an increased rating for PTSD requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

As an initial matter, the Board notes, as discussed above, that the Veteran submitted additional evidence in April 2014.  Specifically, the Veteran's representative submitted VA treatment records from the St. Cloud, Minnesota VA dated from January 2014 to March 2014.  The representative noted that this was the second time the Veteran had been hospitalized in the previous six months.  Since these records had not yet been reviewed by the RO, the Board sent the Veteran a letter and a form with which he could waive his right to RO consideration.  In August 2014, the Veteran returned the form and opted for AOJ consideration of the additional evidence, which must be done prior to appellate review.  38 C.F.R. §§ 19.31, 19.37.  

The RO should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that the Veteran's representative has provided information regarding the Veteran's application and approval for Social Security Administration (SSA) disability benefits.  The documents include the Veteran's application for SSA disability benefits and notices from SSA that he had been approved.  Then, in August 2014, the Veteran's representative again indicated that the Veteran had been SSA disability benefits and requested that the RO to consider the new evidence.  However, there are no medical records contained within the claims file associated with the Veteran's SSA disability benefits claim.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, the references to SSA disability benefits does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment, to include any records from the Minneapolis VA medical center, the St. Cloud VA medical center, and the Ft. Myers VA medical center.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).  

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Contact the Veteran and his representative and seek clarification regarding the statements that the Veteran had applied and been approved for SSA disability benefits.  Determine if the Veteran is receiving benefits for the disability for which he is seeking service connection.  If appropriate, the RO shall then obtain from SSA, the disability decision, as well as all related records concerning the Veteran's application for disability benefits.  

3.  Then readjudicate the claim for an increased rating for PTSD, with consideration of the additional evidence (i.e. records submitted directly to the Board) obtained since the December 2012 supplemental statement of the case, to include any records obtained in conjunction with this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

